Blood worth, J.
B. L. McLeod insured his life in the Travelers Insurance Company, borrowed money on his policy, defaulted in payment of interest and premium, and his policy was canceled. Thereafter he brought suit to recover the premiums paid, alleging breach of contract, and upon the trial of the case the court directed a verdict for the defendant. A motion for. a new trial was overruled, and writ of error was brought.
In addition to the error in directing a verdict, the only other specific allegation of error is upon the admission in evidence of a cancellation entered upon the policy sued on. This could not have been harmful to the plaintiff, even if erroneous, as1 in his petition he necessarily alleged the cancellation of the policy, and the fact that it was canceled for non-payment of premiums and interest was shown by other evidence, admitted without objection.
It appears from the record that the policy of insurance sued upon lapsed by reason of the non-payment of premium, and of interest on a loan secured from the insurance company upon the identical policy before cancellation. It is a further uncontroverted fact that the insured attempted, after the lapse of the policy, to secure a second and larger loan from the insurance company, for the purpose of extending the first loan, paying the interest thereon, and paying the past-due premium on the lapsed policy, in order that it might be reinstated. There was no legal obligation resting upon the company to make this second loan, and the reinstátement of the lapsed policy was by express contract contingent upon the “insurability” of the applicant, involving a “satisfactory medical examination.” The insurance company, acting within its rights, refused to make the second loan, and, “as there was no excess of the cash value of the contract pledged,” over the amount then due the company, the policy was duly canceled.
The fact that the State agents of the insurance company, in a letter written to the insured in the course of negotiations for the second loan, stated that the policy had been “reinstated” can *230not avail the plaintiff, for this particular notification was qualified by the remainder of the context, to wit: that this was “subject to payment of premium, and wé would advise you to execute loan papers and forward to us by first mail.” The amount of premium for reinstatement was included in the amount of the loan applied for. This loan was not made, and the premium was not paid in any other manner. Under these facts the court did not err in directing a verdict for the defendant, and the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, P. J., and Jenhins, J., concur.